

Exhibit 10.1



NATIONAL STORAGE AFFILIATES TRUST
2015 EQUITY INCENTIVE PLAN
1.Purpose. The Plan is intended to provide incentives to trustees, officers,
advisors, consultants, key employees, and others expected to provide significant
services to the Company and its Subsidiaries, including personnel, employees,
officers and trustees of the other Participating Companies, to encourage a
proprietary interest in the Company, to encourage such key personnel to remain
in the service of the Company and the other Participating Companies, to attract
new personnel with outstanding qualifications, and to afford additional
incentive to others to increase their efforts in providing significant services
to the Company and the other Participating Companies. In furtherance thereof,
the Plan permits awards of equity-based incentives to key personnel, employees,
officers and trustees of, and certain other providers of services to, the
Company or any other Participating Company.
2.    Definitions. As used in this Plan, the following definitions apply:
"Act" shall mean the Securities Act of 1933, as amended.
"Award Agreement" shall mean a written agreement evidencing a Grant pursuant to
the Plan.
"Board" shall mean the Board of Trustees of the Company.
"Cause" shall mean, unless otherwise provided in an applicable Award Agreement,
a termination of employment or service, based upon a finding by the Company,
acting in good faith, after the occurrence of any of the following: (1) the
Grantee is convicted or charged with a criminal offense; (2) the Grantee's
intentional violation of law in connection with any transaction involving the
purchase, sale, loan or other disposition of, or the rendering of investment
advice with respect to, any security, futures or forward contract, insurance
contract, debt instrument, financial instrument or currency; (3) the Grantee's
dishonesty, bad faith, gross negligence, willful misconduct, fraud or willful or
reckless disregard of duties in connection with the performance of any services
on behalf of the Company, or any of its affiliates or the Grantee's engagement
in conduct which is injurious to the Company, or any of its affiliates,
monetarily or otherwise; (4) the Grantee's intentional failure to comply with
any reasonable directive by a supervisor in connection with the performance of
any services on behalf of the Company, or any of its affiliates; (5) the
Grantee's intentional breach of any material provision of an Award Agreement or
any other agreements of the Company, or any of its affiliates; (6) the Grantee's
material violation of any written policies adopted by the Company, or any of its
affiliates governing the conduct of persons performing services on behalf of the
Company, or any of its affiliates or the Grantee's non‑adherence to the
Company's policies and procedures or other applicable Company compliance
manuals; (7) the taking of or omission to take any action that has caused or
substantially contributed to a material deterioration in the business or
reputation of the Company, or any of its affiliates, or that was otherwise
materially disruptive of their business or affairs; provided, however, that the
term Cause shall not include for this purpose any mistake of judgment made in
good faith with respect to any transaction respecting an investment made by the
Company, or any of its affiliates; (8) the failure by the Grantee to devote a
sufficient portion of time to performing services as an agent of a Participating
Company without the prior



--------------------------------------------------------------------------------




written consent of such Participating Company, other than by reason of death or
Disability; (9) the obtaining by the Grantee of any material improper personal
benefit as a result of a breach by the Grantee of any covenant or agreement
(including, without limitation, a breach by the Grantee of the Company's code of
ethics or a material breach by the Grantee of other written policies furnished
to the Grantee relating to personal investment transactions or of any covenant,
agreement, representation or warranty contained in any limited partnership
agreement); or (10) the Grantee's suspension or other disciplinary action
against the Grantee by an applicable regulatory authority; provided, however,
that if a failure, breach, violation or action or omission described in any of
clauses (4) to (7) is capable of being cured, the Grantee has failed to do so
after being given notice and a reasonable opportunity to cure. As used in this
definition, "material" means "more than de minimis."
"Change in Control" means unless otherwise provided in an Award Agreement the
happening of any of the following:
(i)    any "person," including a "group" (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding the Company, any
entity controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Grantee, the Grantee and any "group" (as such term is
used in Section 13(d)(3) of the Exchange Act) of which the Grantee is a member),
is or becomes the "beneficial owner" (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of either (A) the combined voting power of the Company's then
outstanding securities or (B) the then outstanding Shares (in either such case
other than as a result of an acquisition of securities directly from the
Company); or
(ii)    any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d‑3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or
(iii)    there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by "persons" (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or
(iv)    the members of the Board at the beginning of any consecutive
24‑calendar-month period (the "Incumbent Trustees") cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Trustee whose election, or nomination for election by the
Company's shareholders, was approved or ratified by a vote of at



2

--------------------------------------------------------------------------------




least a majority of the members of the Board then still in office who were
members of the Board at the beginning of such 24‑calendar-month period, shall be
deemed to be an Incumbent Trustee.
Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.
"Code" shall mean the Internal Revenue Code of 1986, as amended.
"Committee" shall mean the Compensation Committee of the Company or any
subcommittee of the Board as appointed by the Board in accordance with Section 4
of the Plan; provided, however, that the Committee shall at all times consist of
two or more persons who, at the time of their appointment, each qualified as a
"Non‑Employee Trustee" under Rule 16b‑3(b)(3)(i) promulgated under the Exchange
Act and, to the extent that relief from the limitation of Section 162(m) of the
Code is sought, as an "Outside Trustee" under Section 1.162‑27(e)(3)(i) of the
Treasury Regulations.
"Common Shares" shall mean any common shares of the Company, either currently
existing or authorized hereafter.
"Company" shall mean National Storage Affiliates Trust, a Maryland real estate
investment trust.
"DER" shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Shares.
"Disability" shall mean, unless otherwise provided by the Committee in the
Grantee's Award Agreement, the occurrence of an event which would entitle the
Grantee to the payment of disability income under an approved long-term
disability income plan or a long-term disability as determined by the Committee
in its absolute discretion pursuant to any other standard as may be adopted by
the Committee. Notwithstanding the foregoing, no circumstances or condition
shall constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.
"Eligible Persons" shall mean officers, trustees, advisors, personnel and
employees of the Participating Companies and other persons expected to provide
significant services (of a type expressly approved by the Committee as covered
services for these purposes) to one or more of the Participating Companies. For
purposes of the Plan and to the extent consistent with applicable securities
law, a provider of significant services (such as a consultant or advisor) to the
Company or any other Participating Company shall be deemed to be an Eligible
Person, but will be eligible to receive Grants, only after a finding by the
Committee in its discretion that the value of the services



3

--------------------------------------------------------------------------------




rendered or to be rendered to the Participating Company is at least equal to the
value of the Grants being awarded.
"Employee" shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) by the Participating Company.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
"Exercise Price" shall mean the price per Common Share, determined by the Board
or the Committee, at which an Option may be exercised, provided, that the
Exercise Price of each Option shall be at least the Fair Market Value of a
Common Share on the date of Grant.
"Fair Market Value" shall mean the value of one Common Share, determined as
follows:
(i)    If the Shares are then listed on a national stock exchange, the closing
sales price per Share on the exchange on the date in question (or, if no such
price is available for such date, for the last preceding date on which there was
a sale of Shares on such exchange), as determined by the Committee.
(ii)    If the Shares are not then listed on a national stock exchange but are
then traded on an over-the-counter market, the average of the closing bid and
asked prices on the date in question for the Shares in such over-the-counter
market (or, if no such average is available for such date, for the last
preceding date on which there was a sale of Shares in such market), as
determined by the Committee.
(iii)    If neither (i) nor (ii) applies, such value as the Committee in its
discretion may in good faith determine. Notwithstanding the foregoing, where the
Shares are listed or traded, the Committee may make discretionary determinations
in good faith where the Shares have not been traded for 10 trading days.
Notwithstanding the foregoing, with respect to any "stock right" within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the "fair market value" of the Common Shares determined in accordance with the
final regulations promulgated under Section 409A of the Code.
"Grant" shall mean the issuance of a Non‑qualified Share Option, Restricted
Share, Phantom Share, DER, or other equity-based grant as contemplated herein or
any combination thereof as applicable to an Eligible Person. The Committee will
determine the eligibility of personnel, employees, officers, trustees and others
expected to provide significant services to the Participating Companies based
on, among other factors, the position and responsibilities of such individuals,
the nature and value to the Participating Company of such individuals'
accomplishments and potential contribution to the success of the Participating
Company whether directly or through its subsidiaries.
"Grantee" shall mean an Eligible Person to whom Options, Restricted Shares,
Phantom Shares, DERs, or other equity-based awards are granted hereunder.



4

--------------------------------------------------------------------------------




"Incentive Stock Option" shall mean an Option of the type described in
Section 422(b) of the Code issued to an Employee of (i) the Company, or (ii) a
"subsidiary corporation" or a "parent corporation" as defined in Section 424(f)
of the Code.
"Non‑qualified Share Option" shall mean an Option not described in
Section 422(b) of the Code.
"Option" shall mean any option, whether an Incentive Stock Option or a
Non‑qualified Share Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Award Agreement, a number of
Shares determined by the Committee.
"Optionee" shall mean any Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.
"Participating Companies" shall mean the Company, the Subsidiaries, and, with
the consent of the Committee, any of their respective affiliates and any joint
venture affiliate of the Company.
"Performance Goals" has the meaning set forth in Section 13.
"Phantom Share" shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value.
"Phantom Share Value," per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.
"Plan" shall mean the Company's 2015 Equity Incentive Plan, as set forth herein,
and as the same may from time to time be amended.
"Purchase Price" shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.
"Restricted Share" shall mean an award of Shares that are subject to
restrictions hereunder.
"Shares" shall mean Common Shares of the Company, adjusted in accordance with
Section 15 of the Plan (if applicable).
"Subsidiary" shall mean any corporation, partnership, limited liability company
or other entity at least 50% of the economic interest in the equity of which is
owned, directly or indirectly, by the Company or by another subsidiary.
"Successors of the Optionee" shall mean the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.



5

--------------------------------------------------------------------------------




"Termination of Service" shall mean the time when the employee-employer
relationship or trusteeship, or other service relationship (sufficient to
constitute service as an Eligible Person), between the Grantee and the
Participating Companies is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge, death
or retirement; provided, however, Termination of Service shall not include a
termination where there is a simultaneous continuation of service of the Grantee
(sufficient to constitute service as an Eligible Person) for a Participating
Company. The Committee, in its absolute discretion, shall determine the effects
of all matters and questions relating to Termination of Service, including, but
not limited to, the question of whether any Termination of Service was for Cause
and all questions of whether particular leaves of absence constitute
Terminations of Service. For this purpose, the service relationship shall be
treated as continuing intact while the Grantee is on military leave, sick leave
or other bona fide leave of absence (to be determined in the discretion of the
Committee).
3.    Effective Date. The effective date of the Plan is April 28, 2015. The Plan
shall not become effective unless and until it is approved by the requisite
percentage of the holders of the Common Shares of the Company. The Plan shall
terminate on, and no award shall be granted hereunder on or after, the 10‑year
anniversary of the earlier of the approval of the Plan by (i) the Board or
(ii) the shareholders of the Company; provided, however, that the Board may at
any time prior to that date terminate the Plan.
4.    Administration.
(a)    Membership on Committee. The Plan shall be administered by the Committee
appointed by the Board. If no Committee is designated by the Board to act for
those purposes or the Board otherwise so elects, the full Board shall have the
rights and responsibilities of the Committee hereunder and under the Award
Agreements.
(b)    Committee Meetings. The acts of a majority of the members present at any
meeting of the Committee at which a quorum is present, or acts approved in
writing by a majority of the entire Committee, shall be the acts of the
Committee for purposes of the Plan. If and to the extent applicable, no member
of the Committee may act as to matters under the Plan specifically relating to
such member.
(c)    Grant of Awards.
(i)    The Committee shall from time to time at its discretion select the
Eligible Persons who are to be issued Grants and determine the number and type
of Grants to be issued under any Award Agreement to an Eligible Person. In
particular, the Committee shall (A) determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Grants awarded hereunder
(including, but not limited to the performance goals and periods applicable to
the award of Grants); (B) determine the time or times when and the manner and
condition in which each Option shall be exercisable and the duration of the
exercise period; and (C) determine or impose other conditions to the Grant or
exercise of Options under the Plan as it may deem appropriate. The Committee may
establish such rules, regulations and procedures for the administration of the
Plan as it deems appropriate, determine the extent, if any, to which Options,
Phantom Shares, Shares (whether or not Restricted Shares), DERs or other
equity-based awards shall be forfeited (whether or not such



6

--------------------------------------------------------------------------------




forfeiture is expressly contemplated hereunder), and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan or the administration or interpretation
thereof. The Committee shall also cause each Incentive Stock Option to be
designated as such, except that no Incentive Stock Options may be granted to an
Eligible Person who is not an Employee of the Company or a "subsidiary
corporation" or a "parent corporation" as defined in Section 424(f) of the Code.
The Grantee shall take whatever additional actions and execute whatever
additional documents the Committee may in its reasonable judgment deem necessary
or advisable in order to carry or effect one or more of the obligations or
restrictions imposed on the Grantee pursuant to the express provisions of the
Plan and the Award Agreement. DERs will be exercisable separately or together
with Options, and paid in cash or other consideration at such times and in
accordance with such rules, as the Committee shall determine in its discretion.
Unless expressly provided hereunder, the Committee, with respect to any Grant,
may exercise its discretion hereunder at the time of the award or thereafter.
The Committee shall have the right and responsibility to interpret the Plan and
the interpretation and construction by the Committee of any provision of the
Plan or of any Grant thereunder, including, without limitation, in the event of
a dispute, shall be final and binding on all Grantees and other persons to the
maximum extent permitted by law. Without limiting the generality of Section 24,
no member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Grant hereunder.
(ii)    Notwithstanding clause (i) of this Section 4(c), unless otherwise
required by law or exchange listing rules, any award under the Plan to an
Eligible Person who is a member of the Committee shall be made by the full
Board, but for these purposes the trustees of the Company who are on the
Committee shall be required to be recused in respect of such awards and shall
not be permitted to vote.
(d)    Awards.
(i)    Agreements. Grants to Eligible Persons shall be evidenced by written
Award Agreements in such form as the Committee shall from time to time determine
(which Award Agreements need not be in the same form as any other Award
Agreement evidencing Grants under the Plan and need not contain terms and
conditions identical to those applicable to any other Grant under the Plan or to
those applicable to any other Eligible Persons). Such Award Agreements shall
comply with and be subject to the terms and conditions set forth below.
(ii)    Number of Shares. Each Grant issued to an Eligible Person shall state
the number of Shares to which it pertains or which otherwise underlie the Grant
and shall provide for the adjustment thereof in accordance with the provisions
of Section 15 hereof.
(iii)    Grants. Subject to the terms and conditions of the Plan and consistent
with the Company's intention for the Committee to exercise the greatest
permissible flexibility under Rule 16b‑3 under the Exchange Act in awarding
Grants, the Committee shall have the power:
(1)    to determine from time to time the Grants to be issued to Eligible
Persons under the Plan and to prescribe the terms and provisions (which need not
be identical) of Grants issued under the Plan to such persons;



7

--------------------------------------------------------------------------------




(2)    to construe and interpret the Plan and the Grants thereunder and to
establish, amend and revoke the rules, regulations and procedures established
for the administration of the Plan. In this connection, the Committee may
correct any defect or supply any omission, or reconcile any inconsistency in the
Plan, in any Award Agreement, or in any related agreements, in the manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective. All decisions and determinations by the Committee in the exercise of
this power shall be final and binding upon the Participating Companies and the
Grantees;
(3)    to amend any outstanding Grant, subject to Section 17, and to accelerate
or extend the vesting or exercisability of any Grant (in compliance with
Section 409A of the Code, if applicable) and to waive conditions or restrictions
on any Grants, to the extent it shall deem appropriate;
(4)    to determine the circumstances, if any, upon which an award made under
the Plan shall be subject to forfeiture in whole or in part as a result of a
breach by the Grantee of a provision or covenant to which the Grantee is
subject; and
(5)    generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.
(iv)    Any Grant awarded after the effective date of this Plan is subject to
mandatory repayment by the Grantee to the Company to the extent the Grantee is
or in the future becomes subject to any Company "clawback" or recoupment policy
or as otherwise required by applicable law.
5.    Participation.
(a)    Eligibility. Only Eligible Persons shall be eligible to receive Grants
under the Plan.
(b)    Limitation of Ownership. No Grants shall be issued under the Plan to any
person who after such Grant would beneficially own more than 9.8% of the
outstanding Common Shares of the Company, unless the foregoing restriction is
expressly and specifically waived by action of the independent trustees of the
Board.
(c)    Share Ownership. For purposes of Section 5(b) above, in determining share
ownership a Grantee shall be considered as owning the shares owned, directly or
indirectly, by or for his brothers, sisters, spouses, ancestors and lineal
descendants. Shares owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its shareholders, partners or beneficiaries. Shares with respect to
which any person holds an Option shall be considered to be owned by such person.
(d)    Outstanding Shares. For purposes of Section 5(b) above, "outstanding
shares" shall include all shares actually issued and outstanding immediately
after the issue of the Grant to the Grantee. With respect to the share ownership
of any Grantee, "outstanding shares" shall include



8

--------------------------------------------------------------------------------




shares authorized for issue under outstanding Options held by such Grantee, but
not options held by any other person.
6.    Shares. Subject to adjustments pursuant to Section 15, no Grant may cause
the total number of Common Shares subject to all outstanding awards to exceed 5%
of the issued and outstanding Common Shares on a fully diluted basis (assuming,
if applicable, the exercise of all outstanding Options and the conversion of all
warrants and convertible securities into Common Shares) at the time of such
Grant. Subject to adjustments pursuant to Section 15, (i) the maximum number of
Shares with respect to which any Options may be granted in any one year to any
Grantee shall not exceed 1,500,000 (ii) the maximum number of Shares that may
underlie Grants, other than Grants of Options, in any one year to any Grantee
shall not exceed 1,500,000, and (iii) the maximum number of Shares with respect
to which Incentive Stock Options may be granted over the life of the Plan shall
not exceed 1,500,000. Notwithstanding the first sentence of this Section 6,
(i) Shares that have been granted as Restricted Shares or that have been
reserved for distribution in payment for Options or Phantom Shares but are later
forfeited or for any other reason are not payable under the Plan; and
(ii) Shares as to which an Option is granted under the Plan that remains
unexercised at the expiration, forfeiture or other termination of such Option,
may be the subject of the issue of further Grants. Common Shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares,
treasury shares or previously issued Shares under the Plan. The certificates for
Shares issued hereunder may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer hereunder or under the Award
Agreement, or as the Committee may otherwise deem appropriate. Shares subject to
DERs, other than DERs based directly on the dividends payable with respect to
Shares subject to Options or the dividends payable on a number of Shares
corresponding to the number of Phantom Shares awarded, shall be subject to the
limitation of this Section 6. Notwithstanding the limitations above in this
Section 6, there shall be no limit on the number of Phantom Shares or DERs to
the extent they are paid out in cash that may be granted under the Plan. If any
Phantom Shares or DERs are paid out in cash, the underlying Shares may again be
made the subject of Grants under the Plan, notwithstanding the first sentence of
this Section 6.
7.    Terms and Conditions of Options.
(a)    Each Award Agreement with an Eligible Person shall state the Exercise
Price. The Exercise Price for any Option shall not be less than the Fair Market
Value on the date of Grant.
(b)    Medium and Time of Payment. Except as may otherwise be provided below,
the Purchase Price for each Option granted to an Eligible Person shall be
payable in full in United States dollars upon the exercise of the Option. In the
event the Company determines that it is required to withhold taxes as a result
of the exercise of an Option, as a condition to the exercise thereof, an
Employee may be required to make arrangements satisfactory to the Company to
enable it to satisfy such withholding requirements in accordance with
Section 21. If the applicable Award Agreement so provides, or the Committee
otherwise so permits, the Purchase Price may be paid in one or a combination of
the following, taking into account the desired accounting treatment and
compliance with applicable law:
(i)    by a certified or bank cashier's check;



9

--------------------------------------------------------------------------------




(ii)    by the surrender of Common Shares in good form for transfer, owned by
the person exercising the Option and having a Fair Market Value on the date of
exercise equal to the Purchase Price, or in any combination of cash and Common
Shares, as long as the sum of the cash so paid and the Fair Market Value of the
Common Shares so surrendered equals the Purchase Price;
(iii)    by reduction of the Shares issuable upon exercise of the Option;
(iv)    by cancellation of indebtedness owed by the Company to the Grantee;
(v)    subject to Section 17(e), by broker-assisted cashless exercise using a
broker reasonably acceptable to the Company, pursuant to which the Grantee
delivers to the Company, on or prior to the exercise date, the Grantee's
instruction directing and obligating the broker to (a) sell Shares (or a
sufficient portion of the Shares) acquired upon exercise of the Option and
(b) remit to the Company a sufficient portion of the sale proceeds to pay the
aggregate purchase price, no later than the third trading day after the exercise
date;
(vi)    subject to Section 17(e), by a loan or extension of credit from the
Company evidenced by a full recourse promissory note executed by the Grantee.
The interest rate and other terms and conditions of such note shall be
determined by the Committee (in which case the Committee may require that the
Grantee pledge his or her Shares to the Company for the purpose of securing the
payment of such note, and in no event shall the share certificate(s)
representing such Shares be released to the Grantee until such note shall have
been paid in full); or
(vii)    by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.
Except in the case of Options exercised by certified or bank cashier's check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Shares as payment upon exercise of an Option. Any fractional
Common Shares resulting from a Grantee's election that are accepted by the
Company shall in the discretion of the Committee be paid in cash.
(c)    Term and Nontransferability of Grants and Options.
(i)    Each Option under this Section 7 shall state the time or times which all
or part thereof becomes exercisable, subject to the restrictions set forth in
clauses (ii) through (v) below.
(ii)    No Option shall be exercisable except by the Grantee or a transferee
permitted hereunder.
(iii)    No Option shall be assignable or transferable, except by will or the
laws of descent and distribution of the state wherein the Grantee is domiciled
at the time of his death; provided, however, that the Committee may (but need
not) permit other transfers, where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii)  does



10

--------------------------------------------------------------------------------




not cause any Option intended to be an Incentive Stock Option to fail to be
described in Section 422(b) of the Code and (iii) is otherwise appropriate and
desirable.
(iv)    No Option shall be exercisable until such time as set forth in the
applicable Award Agreement (but in no event after the expiration of such Grant).
(v)    No modification of an Option shall, without the consent of the Optionee
or as required by applicable law or regulation or to meet the requirements of
any accounting standard or to correct an administrative error, materially impair
the rights of an Optionee under any Option previously granted.
(d)    Termination of Service, other than by Death, Disability, or for Cause.
Unless otherwise provided in the applicable Award Agreement, upon any
Termination of Service for any reason other than his or her death or Disability,
an Optionee shall have the right, subject to the restrictions of Section 4(c)
above, to exercise his or her Option at any time within 90 days after
Termination of Service, but only to the extent that, at the date of Termination
of Service, the Optionee's right to exercise such Option had accrued pursuant to
the terms of the applicable Award Agreement and had not previously been
exercised or forfeited; provided, however, that, unless otherwise provided in
the applicable Award Agreement, if there occurs a Termination of Service by a
Participating Company for Cause, any Option not exercised in full prior to such
termination shall be canceled.
(e)    Death of Optionee. Unless otherwise provided in the applicable Award
Agreement, if the Optionee of an Option dies while an Eligible Person or within
90 days after any Termination of Service other than for Cause, and has not fully
exercised the Option, subject to the restrictions of Section 4(c) above, the
Option may be exercised at any time within 12 months after the Optionee's death
(or 12 months after the Optionee's Termination of Service, if sooner) by the
Successor of the Optionee, but only to the extent that, at the date of death,
the Optionee's right to exercise such Option had accrued pursuant to the terms
of the applicable Award Agreement and had not previously been exercised or
forfeited.
(f)    Disability of Optionee. Unless otherwise provided in the Award Agreement,
upon any Termination of Service for reason of his or her Disability, an Optionee
shall have the right, subject to the restrictions of Section 4(c) above, to
exercise the Option at any time within 12 months after Termination of Service,
but only to the extent that, at the date of Termination of Service, the
Optionee's right to exercise such Option had accrued pursuant to the terms of
the applicable Award Agreement and had not previously been exercised or
forfeited.
(g)    Rights as a Shareholder. An Optionee, a Successor of the Optionee, or the
holder of a DER shall have no rights as a shareholder with respect to any Shares
covered by his or her Grant until, in the case of an Optionee, the date of the
issuance of a share certificate for such Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such share certificate is issued, except as provided in Section 15.



11

--------------------------------------------------------------------------------




(h)    Modification, Extension and Renewal of Option. Within the limitations of
the Plan, and only with respect to Options granted to Eligible Persons, the
Committee may modify, extend or renew outstanding Options or accept the
cancellation of outstanding Options (to the extent not previously exercised) for
the granting of new Options in substitution therefor (but not including
repricings, in the absence of shareholder approval). The Committee may modify,
extend or renew any Option granted to any Eligible Person, taking into
consideration Rule 16b‑3 under the Exchange Act and Section 409A of the Code.
The foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair any rights or obligations under any
Option previously granted.
(i)    Share Appreciation Rights. The Committee, in its discretion, may (taking
into account, without limitation, the application of Section 409A of the Code,
as the Committee may deem appropriate), also permit the Optionee to elect to
exercise an Option by receiving Shares, cash or a combination thereof, in the
discretion of the Committee and as may be set forth in the applicable Award
Agreement, with an aggregate Fair Market Value (or, to the extent of payment in
cash, in an amount) equal to the excess of the Fair Market Value of the Shares
with respect to which the Option is being exercised over the aggregate Purchase
Price, as determined as of the day the Option is exercised.
(j)    Deferral. The Committee may establish a program (taking into account,
without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate) under which Optionees will have Phantom Shares
subject to Section 10 credited upon their exercise of Options, rather than
receiving Shares at that time.
(k)    Other Provisions. The Award Agreement authorized under the Plan may
contain such other provisions not inconsistent with the terms of the Plan
(including, without limitation, restrictions upon the exercise of the Option) as
the Committee shall deem advisable.
8.    Special Rules for Incentive Stock Options.
(a)    In the case of Incentive Stock Options granted hereunder, the aggregate
Fair Market Value (determined as of the date of the Grant thereof) of the Shares
with respect to which Incentive Stock Options become exercisable by any Optionee
for the first time during any calendar year (under the Plan and all other plans)
required to be taken into account under Section 422(d) of the Code shall not
exceed $100,000.
(b)    In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.
(c)    If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company



12

--------------------------------------------------------------------------------




in writing as soon as practicable thereafter of the date and terms of such
disposition and, if the Company thereupon has a tax-withholding obligation,
shall pay to the Company an amount equal to any withholding tax the Company is
required to pay as a result of the disqualifying disposition.
9.    Provisions Applicable to Restricted Shares.
(a)    Vesting Periods. In connection with the grant of Restricted Shares,
whether or not Performance Goals apply thereto, the Committee shall establish
one or more vesting periods with respect to the Restricted Shares granted, the
length of which shall be determined in the discretion of the Committee and set
forth in the applicable Award Agreement. Subject to the provisions of this
Section 9, the applicable Award Agreement and the other provisions of the Plan,
restrictions on Restricted Shares shall lapse if the Grantee satisfies all
applicable employment or other service requirements through the end of the
applicable vesting period.
(b)    Grant of Restricted Shares. Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Award Agreement: (i) authorize the granting of Restricted Shares to Eligible
Persons; (ii) provide a specified purchase price for the Restricted Shares
(whether or not the payment of a purchase price is required by any state law
applicable to the Company); (iii) determine the restrictions applicable to
Restricted Shares and (iv) determine or impose other conditions to the grant of
Restricted Shares under the Plan as it may deem appropriate.
(c)    Certificates.
(i)    Each Grantee of Restricted Shares may be issued a share certificate in
respect of Restricted Shares awarded under the Plan. Any such certificate shall
be registered in the name of the Grantee. Without limiting the generality of
Section 6, in addition to any legend that might otherwise be required by the
Board or the Company's charter, bylaws or other applicable documents, the
certificates for Restricted Shares issued hereunder may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer
hereunder or under the applicable Award Agreement, or as the Committee may
otherwise deem appropriate, and, without limiting the generality of the
foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Grant, substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE NATIONAL
STORAGE AFFILIATES TRUST 2015 EQUITY INCENTIVE PLAN, AND AN AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND NATIONAL STORAGE AFFILIATES TRUST.
COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF NATIONAL
STORAGE AFFILIATES TRUST INC. AT 5200 DTC PARKWAY, SUITE 200, GREENWOOD VILLAGE,
COLORADO 80111.
(ii)    The Committee may require that any share certificates evidencing such
Shares be held in custody by the Company until the restrictions hereunder shall
have lapsed and



13

--------------------------------------------------------------------------------




that, as a condition of any grant of Restricted Shares, the Grantee shall have
delivered a share power, endorsed in blank, relating to the shares covered by
such Grant. If and when such restrictions so lapse, the share certificates shall
be delivered by the Company to the Grantee or his or her designee as provided in
Section 9(d).
(iii)    For purposes of clarity, nothing contained in the Plan shall preclude
the use of non‑certficated evidence of ownership that the Committee determines
to be appropriate, including book entry.
(d)    Restrictions and Conditions. Unless otherwise provided by the Committee
in an Award Agreement, the Restricted Shares awarded pursuant to the Plan shall
be subject to the following restrictions and conditions:
(i)    Subject to the provisions of the Plan and the applicable Award Agreement,
during a period commencing with the date of such Grant and ending on the date
the period of forfeiture with respect to such Shares lapses, the Grantee shall
not be permitted voluntarily or involuntarily to sell, transfer, pledge,
anticipate, alienate, encumber or assign Restricted Shares awarded under the
Plan (or have such Shares attached or garnished). Subject to the provisions of
the applicable Award Agreement, the period of forfeiture with respect to Shares
granted hereunder shall lapse as provided in the applicable Award Agreement.
Notwithstanding the foregoing, unless otherwise expressly provided by the
Committee, the period of forfeiture with respect to such Shares shall only lapse
as to whole Shares.
(ii)    Except as provided in the foregoing clause (i), or in Section 15, the
Grantee shall have, in respect of the Restricted Shares, all of the rights of a
shareholder of the Company, including the right to vote the Shares and receive
dividends. Certificates for Shares (not subject to restrictions hereunder) shall
be delivered to the Grantee or his or her designee (or where permitted,
transferee) promptly after, and only after, the period of forfeiture shall lapse
without forfeiture in respect of such Restricted Shares. Notwithstanding the
foregoing, an Award Agreement may require a Grantee to obtain advance written
approval from the Company to make an election under Section 83(b) of the Code.
(iii)    Termination of service. Unless otherwise provided in the applicable
Award Agreement, if the Grantee has a Termination of Service for any reason,
then (A) all Restricted Shares still subject to restriction shall thereupon, and
with no further action, be forfeited by the Grantee, and (B) the Company shall
pay to the Grantee as soon as practicable (and in no event more than 30 days)
after such termination an amount equal to the lesser of (x) the amount paid by
the Grantee, if any, for such forfeited Restricted Shares as contemplated by
Section 9(b), and (y) the Fair Market Value on the date of termination of the
forfeited Restricted Shares.
10.    Provisions Applicable to Phantom Shares.
(a)    Grant of Phantom Shares. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Award Agreement: (i) authorize the Granting of Phantom Shares to Eligible
Persons and (ii) determine or impose other conditions to the grant of Phantom
Shares under the Plan as it may deem appropriate.



14

--------------------------------------------------------------------------------




(b)    Term. The Committee may provide in an Award Agreement that any particular
Phantom Share shall expire at the end of a specified term.
(c)    Vesting.
(i)    Subject to the provisions of the applicable Award Agreement and
Section 10(c)(ii), Phantom Shares shall vest as provided in the applicable Award
Agreement.
(ii)    Unless otherwise determined by the Committee in an applicable Award
Agreement, in the event that a Grantee has a Termination of Service, any and all
of the Grantee's Phantom Shares which have not vested prior to or as of such
termination shall thereupon, and with no further action, be forfeited and cease
to be outstanding, and the Grantee's vested Phantom Shares shall be settled as
set forth in Section 10(d).
(d)    Settlement of Phantom Shares.
(i)    Except as otherwise provided by the Committee, each vested and
outstanding Phantom Share shall be settled by the transfer to the Grantee of one
Share; provided, however, that, the Committee at the time of grant (or, in the
appropriate case, as determined by the Committee, thereafter) may provide that a
Phantom Share may be settled (A) in cash at the applicable Phantom Share Value,
(B) in cash or by transfer of Shares as elected by the Grantee in accordance
with procedures established by the Committee (if any) or (C) in cash or by
transfer of Shares as elected by the Company.
(ii)    Except as otherwise provided by the Committee, each Phantom Share shall
be settled with a single-sum payment by the Company; provided, however, that,
with respect to Phantom Shares of a Grantee which have a common Settlement Date
(as defined below), the Committee may permit the Grantee to elect in accordance
with procedures established by the Committee (taking into account, without
limitation, Section 409A of the Code, as the Committee may deem appropriate) to
receive installment payments over a period not to exceed 10 years.
(iii)    Except as otherwise provided by the Committee, the settlement date with
respect to a Grantee is the first day of the month to follow the Grantee's
Termination of Service ("Settlement Date").
(2)    Notwithstanding Section 10(d)(iii)(1), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.
(3)    Notwithstanding the foregoing, the Settlement Date, if not earlier
pursuant to this Section 10(d)(iii), is the date of the Grantee's death.
(iv)    Notwithstanding any other provision of the Plan (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate), a Grantee may receive any amounts to be paid in installments as
provided in Section 10(d)(ii) or deferred by the



15

--------------------------------------------------------------------------------




Grantee as provided in Section 10(d)(iii) in the event of an "Unforeseeable
Emergency." For these purposes, an "Unforeseeable Emergency" shall have the
meaning provided in Section 409A of the Code and the regulations thereunder, as
determined by the Committee in its sole discretion, provided that such
Unforeseeable Emergency must cause a severe financial hardship to the Grantee
resulting from (x) a sudden and unexpected illness or accident of the Grantee or
"dependent," as defined in Section 152(a) of the Code, of the Grantee, (y) loss
of the Grantee's property due to casualty, or (z) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Grantee. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved:
(1)    through reimbursement or compensation by insurance or otherwise;
(2)    by liquidation of the Grantee's assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or
(3)    by future cessation of the making of additional deferrals with respect to
Phantom Shares.
Without limitation, the need to send a Grantee's child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.
(e)    Other Phantom Share Provisions.
(i)    Except as permitted by the Committee, rights to payments with respect to
Phantom Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to payments or other benefits payable hereunder, shall be void.
(ii)    A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee's death, payments
hereunder shall be made to the Grantee's estate. If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 10(d)(iii) shall be accelerated and paid, as soon
as practicable (but no later than 60 days) after the date of death to such
Grantee's beneficiary or estate, as applicable.
(iii)    The Committee may (taking into account, without limitation,
Section 409A of the Code, as the Committee may deem appropriate) establish a
program under which distributions with respect to Phantom Shares may be deferred
for periods in addition to those otherwise contemplated by the foregoing
provisions of this Section 10. Such program may include, without



16

--------------------------------------------------------------------------------




limitation, provisions for the crediting of earnings and losses on unpaid
amounts and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.
(iv)    Notwithstanding any other provision of this Section 10, any fractional
Phantom Share will be paid out in cash at the Phantom Share Value as of the
Settlement Date.
(v)    No Phantom Share shall give any Grantee any rights with respect to Shares
or any ownership interest in the Company. Except as may be provided in
accordance with Section 11, no provision of the Plan shall be interpreted to
confer upon any Grantee of a Phantom Share any voting, dividend or derivative or
other similar rights with respect to any Phantom Share.
(f)    Claims Procedures.
(i)    The Grantee, or his beneficiary hereunder or authorized representative,
may file a claim for payments with respect to Phantom Shares under the Plan by
written communication to the Committee or its designee. A claim is not
considered filed until such communication is actually received. Within 90 days
(or, if special circumstances require an extension of time for processing,
180 days, in which case notice of such special circumstances should be provided
within the initial 90‑day period) after the filing of the claim, the Committee
will either:
(1)    approve the claim and take appropriate steps for satisfaction of the
claim; or
(2)    if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him or her a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Committee, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 10(f) as the provision setting forth the claims
procedure under the Plan.
(ii)    The claimant may request a review of any denial of his or her claim by
written application to the Committee within 60 days after receipt of the notice
of denial of such claim. Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60‑day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant's claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.
11.    Provisions Applicable to Dividend Equivalent Rights.
(a)    Grant of DERs. Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the Award Agreements,
authorize the granting of DERs to



17

--------------------------------------------------------------------------------




Eligible Persons based on the dividends declared on Common Shares, to be
credited as of the dividend payment dates, during a specified period determined
by the Committee, which may be, for example, between the date a Grant is issued
or vests, and the date such Grant is exercised, vests or expires. Such DERs
shall be converted to cash or additional Shares by such formula and at such time
and subject to such limitation as may be determined by the Committee. With
respect to DERs granted with respect to Options intended to be qualified
performance-based compensation for purposes of Section 162(m) of the Code, such
DERs shall be payable regardless of whether such Option is exercised. If a DER
is granted in respect of another Grant hereunder, then, unless otherwise stated
in the Award Agreement, or, in the appropriate case, as determined by the
Committee, in no event shall the DER be in effect for a period beyond the time
during which the applicable related portion of the underlying Grant has been
exercised or otherwise settled, or has expired, been forfeited or otherwise
lapsed, as applicable.
(b)    Certain Terms.
(i)    The term of a DER shall be set by the Committee in its discretion.
(ii)    Payment of the amount determined in accordance with Section 11(a) shall
be in cash, in Common Shares or a combination of the both, as determined by the
Committee at the time of grant.
(c)    Other Types of DERs. The Committee may establish a program under which
DERs of a type whether or not described in the foregoing provisions of this
Section 11 may be granted to Eligible Persons. For example, without limitation,
the Committee may grant a DER in respect of each Share subject to an Option or
with respect to a Phantom Share, which right would consist of the right (subject
to Section 11(d)) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.
(d)    Deferral.
(i)    The Committee may (taking into account, without limitation, Section 409A
of the Code, as the Committee may deem appropriate) establish a program under
which Grantees (i) will have Phantom Shares credited, subject to the terms of
Sections 10(d) and 10(e) as though directly applicable with respect thereto,
upon the granting of DERs, or (ii) will have payments with respect to DERs
deferred.
(ii)    The Committee may establish a program under which distributions with
respect to DERs may be deferred. Such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts, and, if
permitted by the Committee, provisions under which Grantees may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.
12.    Other Equity-Based Awards. The Board shall have the right to grant other
awards based upon the Common Shares having such terms and conditions as the
Board may determine, including, without limitation, the grant of Shares based
upon certain conditions, the grant of securities convertible into Common Shares,
and the grant of restricted share units.



18

--------------------------------------------------------------------------------




13.    Performance Goals. The Committee, in its discretion, shall in the case of
Grants (including, in particular, Grants other than Options) intended to qualify
for an exception from the limitation imposed by Section 162(m) of the Code
("Performance-Based Grants") (i) establish one or more performance goals
("Performance Goals") as a precondition to the issuance or vesting of Grants,
and (ii) provide, in connection with the establishment of the Performance Goals,
for predetermined Grants to those Grantees (who continue to meet all applicable
eligibility requirements) with respect to whom the applicable Performance Goals
are satisfied. The Performance Goals shall be based upon the criteria set forth
in Exhibit A hereto which is hereby incorporated herein by reference as though
set forth in full. The Performance Goals shall be established in a timely
fashion such that they are considered preestablished for purposes of the rules
governing performance-based compensation under Section 162(m) of the Code. Prior
to the award of Restricted Shares intended to qualify for an exception from the
limitation imposed by Section 162(m) of the Code, the Committee shall have
certified that any applicable Performance Goals, and other material terms of the
Grant, have been satisfied. Performance Goals which do not satisfy the foregoing
provisions of this Section 13 may be established by the Committee with respect
to Grants not intended to qualify for an exception from the limitations imposed
by Section 162(m) of the Code.
14.    Term of Plan. Grants may be granted pursuant to the Plan until the
expiration of 10 years from the effective date of the Plan.
15.    Recapitalization and Changes of Control.
(a)    Subject to any required action by shareholders and to the specific
provisions of Section 16, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or shares of the Company
or a transaction similar thereto, (ii) any share dividend, share split, reverse
share split, share combination, reclassification, recapitalization or other
similar change in the capital structure of the Company, or any distribution to
holders of Common Shares other than cash dividends, shall occur or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Grants, then:
(i)    the maximum aggregate number of Shares which may be made subject to
Options and DERs under the Plan, the maximum aggregate number and kind of
Restricted Shares that may be granted under the Plan, the maximum aggregate
number of Phantom Shares and other Grants which may be granted under the Plan
shall be appropriately adjusted by the Committee in its discretion; and
(ii)    the Committee shall take any such action as in its discretion shall be
necessary to maintain each Grantees' rights hereunder (including under their
applicable Award Agreements) so that they are, in their respective Options,
Phantom Shares and DERs (and, as appropriate, other Grants under Section 12),
substantially proportionate to the rights existing in such Options, Phantom
Shares and DERs (and other Grants under Section 12) prior to such event,
including, without limitation, adjustments in (A) the number of Options, Phantom
Shares and DERs (and other Grants under Section 12) granted, (B) the number and
kind of shares or other property to be distributed in respect of Options,
Phantom Shares and DERs (and other Grants under Section 12, as applicable,



19

--------------------------------------------------------------------------------




(C) the Exercise Price, Purchase Price and Phantom Share Value, (C) the
individual limitations set for under Section 6 and (E) performance-based
criteria established in connection with Grants (to the extent consistent with
Section 162(m) of the Code, as applicable); provided that, in the discretion of
the Committee, the foregoing clause (E) may also be applied in the case of any
event relating to a Subsidiary if the event would have been covered under this
Section 15(a) had the event related to the Company.
To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Grants, the number of Shares (or units) available under Section 6
above shall be increased or decreased, as the case may be, proportionately.
(b)    Any Shares or other securities distributed to a Grantee with respect to
Restricted Shares or otherwise issued in substitution of Restricted Shares
pursuant to this Section 15 shall be subject to the applicable restrictions and
requirements imposed by Section 9, including depositing the certificates
therefor with the Company together with a share power and bearing a legend as
provided in Section 9(c)(i).
(c)    If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Shares that is then
subject to restrictions imposed by Section 9(d) may be required to deposit with
the successor corporation the certificates for the shares or securities or the
other property that the Grantee is entitled to receive by reason of ownership of
Restricted Shares in a manner consistent with Section 9(c)(ii), and such shares,
securities or other property shall become subject to the restrictions and
requirements imposed by Section 9(d), and the certificates therefor or other
evidence thereof shall bear a legend similar in form and substance to the legend
set forth in Section 9(c)(i).
(d)    The judgment of the Committee with respect to any matter referred to in
this Section 15 shall be conclusive and binding upon each Grantee without the
need for any amendment to the Plan.
(e)    Subject to any required action by shareholders, if the Company is the
surviving corporation in any merger or consolidation, the rights under any
outstanding Grant shall pertain and apply to the securities to which a holder of
the number of Shares subject to the Grant would have been entitled. Subject to
the terms of any applicable Award Agreement, in the event of a merger or
consolidation in which the Company is not the surviving corporation, the date of
exercisability of each outstanding Option and settling of each Phantom Share or,
as applicable, other Grant under Section 12 (in each case whether or not
vested), shall be accelerated to a date prior to such merger or consolidation,
unless the agreement of merger or consolidation provides for the assumption of
the Grant by the successor to the Company.
(f)    To the extent that the foregoing adjustment related to securities of the
Company, such adjustments shall be made by the Committee, whose determination
shall be conclusive and binding on all persons.



20

--------------------------------------------------------------------------------




(g)    Except as expressly provided in this Section 15, a Grantee shall have no
rights by reason of subdivision or consolidation of shares of any class, the
payment of any share dividend or any other increase or decrease in the number of
shares of any class or by reason of any dissolution, liquidation, merger or
consolidation or spin‑off of assets or shares of another corporation, and any
issue by the Company of shares of any class, or securities convertible into
shares of any class, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of Shares subject to a Grant or the Exercise
Price of Shares subject to an Option.
(h)    Grants made pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.
(i)    Upon the occurrence of a Change in Control:
(i)    The Committee as constituted immediately before the Change in Control may
make such adjustments as it, in its discretion, determines are necessary or
appropriate in light of the Change in Control (including, without limitation,
the substitution of shares other than shares of the Company as the shares
optioned hereunder, and the acceleration of the exercisability or vesting of
awards granted under the Plan, cancellation of any Options in return for payment
equal to the Fair Market Value of Shares subject to an Option as of the date of
the Change in Control less the Exercise Price applicable thereto (which amount
may be zero) and settling of each vested Phantom Share or, as applicable, other
Grant under Section 12 (in each case whether or not vested)), if any, provided
that the Committee determines that such adjustments do not have a substantial
adverse economic impact on the Grantee as determined at the time of the
adjustments.
(ii)    Notwithstanding the provisions of Section 10, the Settlement Date for
Phantom Shares shall be the date of such Change in Control and all amounts due
with respect to Phantom Shares to a Grantee hereunder shall be paid as soon as
practicable (but in no event more than 30 days) after such Change in Control,
unless such Grantee elects otherwise in accordance with procedures established
by the Committee.
16.    Effect of Certain Transactions. In the case of (i) the dissolution or
liquidation of the Company, (ii) a merger, consolidation, reorganization or
other business combination in which the Company is acquired by another entity or
in which the Company is not the surviving entity, or (iii) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company, the Plan and the Grants issued hereunder shall
terminate upon the effectiveness of any such transaction or event, unless
provision is made in connection with such transaction for the assumption of
Grants theretofore granted, or the substitution for such Grants of new Grants,
by the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise prices, as provided in
Section 15. In the event of such termination, all outstanding Options and Grants
shall be exercisable to the extent then vested (taking into account any
accelerated vesting provided by the Committee) for at least ten days prior to
the date of such termination.



21

--------------------------------------------------------------------------------




17.    Securities Law Requirements.
(a)    Legality of Issuance. The issuance of any Shares pursuant to Grants under
the Plan and the issuance of any Grant shall be contingent upon the following:
(i)    the obligation of the Company to sell Shares with respect to Grants
issued under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee;
(ii)    the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to share options; and
(iii)    each grant of Options, Restricted Shares, Phantom Shares (or issuance
of Shares in respect thereof), DERs (or issuance of Shares in respect thereof),
or other Grant under Section 12 (or issuance of Shares in respect thereof), is
subject to the requirement that, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of Options, Restricted Shares, Phantom Shares, DERs, other Grants or other
Shares, no payment shall be made, or Phantom Shares or Shares issued or grant of
Restricted Shares or other Grant made, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions in a manner acceptable to the Committee.
(b)    Restrictions on Transfer. Regardless of whether the offering and sale of
Shares under the Plan has been registered under the Act or has been registered
or qualified under the securities laws of any state, the Company may impose
restrictions on the sale, pledge or other transfer of such Shares (including the
placement of appropriate legends on share certificates) if, in the judgment of
the Company and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the provisions of the Act, the securities laws
of any state or any other law. In the event that the sale of Shares under the
Plan is not registered under the Act but an exemption is available which
requires an investment representation or other representation, each Grantee
shall be required to represent that such Shares are being acquired for
investment, and not with a view to the sale or distribution thereof, and to make
such other representations as are deemed necessary or appropriate by the Company
and its counsel. Any determination by the Company and its counsel in connection
with any of the matters set forth in this Section 17 shall be conclusive and
binding on all persons. Without limiting the generality of Section 6, share
certificates evidencing Shares acquired under the Plan pursuant to an
unregistered transaction shall bear a restrictive legend, substantially in the
following form, and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:
"THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT"). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A



22

--------------------------------------------------------------------------------




REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER OR IN THE
OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR
SUCH TRANSFER TO COMPLY WITH THE ACT."
(c)    Registration or Qualification of Securities. The Company may, but shall
not be obligated to, register or qualify the issuance of Grants and/or the sale
of Shares under the Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Shares under the Plan to comply with any law.
(d)    Exchange of Certificates. If, in the opinion of the Company and its
counsel, any legend placed on a share certificate representing Shares sold under
the Plan is no longer required, the holder of such certificate shall, with the
permission of the Committee, be entitled to exchange such certificate for a
certificate representing the same number of Shares but lacking such legend.
(e)    Certain Loans. Notwithstanding any other provision of the Plan, the
Company shall not be required to take or permit any action under the Plan or any
Award Agreement which, in the good-faith determination of the Company, would
result in a material risk of a violation by the Company of Section 13(k) of the
Exchange Act.
18.    Compliance with Section 409A of the Code.
(a)    Any Award Agreement issued under the Plan that is subject to Section 409A
of the Code shall include such additional terms and conditions as may be
required to satisfy the requirements of Section 409A of the Code.
(b)    With respect to any Grant issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a Termination of Service, if the Grantee is determined by the
Company to be a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any of the Company's shares are
publicly traded on an established securities market or otherwise, such payment
or distribution, to the extent it would constitute a payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code that is
ineligible for an exemption from treatment as such, may not be made before the
date which is six months after the date of Termination of Service (to the extent
required under Section 409A of the Code).
(c)    With respect to any Grant subject to Section 409A of the Code,
Termination of Service shall mean a “separation from service” as interpreted
within the meaning of Section 409A of the Code and Treasury Regulation
1.409A-1(h).
(d)    Notwithstanding any other provision of the Plan, the Board and the
Committee shall administer the Plan, and exercise authority and discretion under
the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto. Nothing contained herein is intended to provide assurances or
an indemnity to any grantee regarding his personal tax treatment.



23

--------------------------------------------------------------------------------




19.    Amendment of the Plan.
(a)    The Board may from time to time, with respect to any Shares at the time
not subject to Grants, suspend or discontinue the Plan or revise or amend it in
any respect whatsoever, taking into account applicable laws, regulations,
exchange and accounting rules. The Board may otherwise amend the Plan as it
shall deem advisable, except that no amendment may materially impair the rights
of a Grantee under an award previously granted without the Grantee's consent,
unless effected to comply with applicable law or regulation or to meet the
requirements of any accounting standard or to correct an administrative error.
(b)    Except in connection with a corporate transaction involving the Company
(including, without limitation, any share dividend, distribution (whether in the
form of cash, Shares, other securities or other property), share split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities or similar transaction),
the Board may not, without obtaining shareholder approval: (a) amend the terms
of outstanding Options (or share appreciation rights granted in connection
therewith) to reduce the exercise price of such outstanding Options (or share
appreciation rights); (b) cancel outstanding Options or (or share appreciation
rights) in exchange for or substitution of Options (or share appreciation
rights) with an exercise price that is less than the exercise price of the
original Options (or share appreciation rights); or (c) cancel outstanding
Options (or share appreciation rights) with an exercise price below the current
share price in exchange for cash or other securities.
20.    Application of Funds. The proceeds received by the Company from the sale
of Common Shares pursuant to the exercise of an Option, the sale of Restricted
Shares or in connection with other Grants under the Plan will be used for
general corporate purposes.
21.    Tax Withholding. Each Grantee shall, no later than the date as of which
the value of any Grant first becomes includable in the gross income of the
Grantee for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income. To the extent permitted by the Committee from time to time, a
Grantee may elect to have such tax withholding satisfied, in whole or in part,
by (i) authorizing the Company to withhold a number of Shares to be issued
pursuant to a Grant equal to the Fair Market Value as of the date withholding is
effected that would satisfy the withholding amount due, (ii) transferring to the
Company Shares owned by the Grantee with a Fair Market Value equal to the amount
of the required withholding tax, or (iii) in the case of a Grantee who is an
Employee of the Company at the time such withholding is effected, by withholding
from the Grantee's cash compensation. Notwithstanding anything contained in the
Plan to the contrary, the Grantee's satisfaction of any tax-withholding
requirements imposed by the Committee shall be a condition precedent to the
Company's obligation as may otherwise by provided hereunder to provide Shares to
the Grantee, and the failure of the Grantee to satisfy such requirements with
respect to a Grant shall cause such Grant to be forfeited.
22.    Notices. All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board;



24

--------------------------------------------------------------------------------




and if to the Grantee, shall be delivered personally or mailed to the Grantee at
the address appearing in the records of the Participating Company. Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 22.
23.    Rights to Employment or Other Service. Nothing in the Plan or in any
Grant issued pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Participating Company (if
applicable) or interfere in any way with the right of the Participating Company
and its shareholders to terminate the individual's employment or other service
at any time.
24.    Exculpation and Indemnification. To the maximum extent permitted by law,
the Company shall indemnify and hold harmless the members of the Board and the
members of the Committee, in each case as constituted from time to time, from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act or omission to act in connection with the performance of
such person's duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the gross
negligence, bad faith, willful misconduct or criminal acts of such persons.
25.    No Fund Created. Any and all payments hereunder to any Grantee under the
Plan shall be made from the general funds of the Company (or, if applicable, a
Participating Company), no special or separate fund shall be established or
other segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 25 any accounts established to
facilitate the implementation of Section 10(d)(iii)) and any other similar
devices issued hereunder to account for Plan obligations do not constitute
Common Shares and shall not be treated as (or as giving rise to) property or as
a trust fund of any kind; provided, however, that the Company (or a
Participating Company) may establish a mere bookkeeping reserve to meet its
obligations hereunder or a trust or other funding vehicle that would not cause
the Plan to be deemed to be funded for tax purposes or for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended. The
obligations of the Company (or, if applicable, a Participating Company) under
the Plan are unsecured and constitute a mere promise by the Company (or, if
applicable, a Participating Company) to make benefit payments in the future and,
to the extent that any person acquires a right to receive payments under the
Plan from the Company (or, if applicable, a Participating Company), such right
shall be no greater than the right of a general unsecured creditor of the
Company (or, if applicable, a Participating Company). Without limiting the
foregoing, Phantom Shares and any other similar devices issued hereunder to
account for Plan obligations are solely a device for the measurement and
determination of the amounts to be paid to a Grantee under the Plan, and each
Grantee's right in the Phantom Shares and any such other devices is limited to
the right to receive payment, if any, as may herein be provided.
26.    No Fiduciary Relationship. Nothing contained in the Plan (including
without limitation Section 10(e)(iii)), and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company, the Participating
Companies, or their officers or the Committee, on the one hand, and the Grantee,
the Company, the Participating Companies or any other person or entity, on the
other.



25

--------------------------------------------------------------------------------




27.    Captions. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights.
28.    GOVERNING LAW. THE PLAN SHALL BE GOVERNED BY THE LAWS OF MARYLAND,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
29.    Regional Variation. The Committee reserves the right to authorize the
establishment of, and to grant Awards pursuant to, annexes, sub‑plans or other
supplementary documentation as the Committee deems appropriate in light of local
law, rules and customs.





26

--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE CRITERIA
Performance Based Grants intended to qualify as "performance based" compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee. Performance Criteria may
be based on the achievement of the specified levels of performance under one or
more of the measures set out below relative to the performance of one or more
other corporations or indices.
"Performance Criteria" means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:
(i)
pre‑tax income,

(ii)
after-tax income,

(iii)
net income (meaning net income as reflected in the Company's financial reports
for the applicable period, on an aggregate, diluted and/or per share basis, or
economic net income),

(iv)
operating income or profit,

(v)
cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital,

(vi)
earnings per share (basic or diluted),

(vii)
return on equity,

(viii)
returns on sales or revenues,

(ix)
return on invested capital or assets (gross or net),

(x)
cash, funds or earnings available for distribution,

(xi)
appreciation in the fair market value of the Common Shares,

(xii)
operating expenses,

(xiii)
implementation or completion of critical projects or processes,

(xiv)
return on investment,


 
27
 




--------------------------------------------------------------------------------




(xv)
total return to shareholders (meaning the aggregate Common Shares price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period),

(xvi)
net earnings growth,

(xvii)
share appreciation (meaning an increase in the price or value of the Common
Shares after the date of grant of an award and during the applicable period),

(xviii)
related return ratios,

(xix)
increase in revenues,

(xx)
the Company's published ranking against its peer group of real estate investment
trusts based on total shareholder return,

(xxi)
net earnings,

(xxii)
changes (or the absence of changes) in the per share or aggregate market price
of the Company's Common Shares,

(xxiii)
number of securities sold,

(xxiv)
earnings before or after any one or more of the following items: interest,
taxes, depreciation or amortization, as reflected in the Company's financial
reports for the applicable period,

(xxv)
total revenue growth (meaning the increase in total revenues after the date of
grant of an award and during the applicable period, as reflected in the
Company's financial reports for the applicable period),

(xxvi)
economic value created,

(xxvii)
operating margin or profit margin,

(xxviii)
Share price or total shareholder return,

(xxix)
cost targets, reductions and savings, productivity and efficiencies,

(xxx)
strategic business criteria, consisting of one or more objectives based on
meeting objectively determinable specified market penetration, geographic
business expansion, investor satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons,


 
28
 




--------------------------------------------------------------------------------




(xxxi)
objectively determinable personal professional objectives, including any of the
foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions, and

(xxxii)
any combination of, or a specified increase or improvement in, any of the
foregoing.

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee.
The Performance Goals may include a threshold level of performance below which
no payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur).
Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles ("GAAP") and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to shareholders.
To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non‑recurring events affecting the Company or any Subsidiary or affiliate or the
financial statements of the Company or any Subsidiary or affiliate and may
provide for objectively determinable adjustments, as determined in accordance
with GAAP, to any of the Performance Criteria described above for one or more of
the items of gain, loss, profit or expense: (A) determined to be extraordinary
or unusual in nature or infrequent in occurrence, (B) related to the disposal of
a segment of a business, (C) related to a change in accounting principle under
GAAP or a change in applicable laws or regulations, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.





 
29
 


